DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Request for Reconsideration
Withdrawn Rejection
The 35 U.S.C. 103 rejection of claims 1-8 over Murata as the primary reference, is withdrawn due to Applicant’s arguments in the response filed on June 25, 2021.

New Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2016/0161657).

    PNG
    media_image1.png
    626
    1359
    media_image1.png
    Greyscale


Yamada teaches that the optical thin film 1 can also serve as the organic film 4 ([0082], gas barrier, oxygen, water vapor [0129]).  Accordingly, the first gas barrier 4+5 can instead, be configured as a modified first gas barrier 1+5, such that for a light of the specific color (blue light is incident [0195] having emission peak wavelength of 450 nm 
Regarding claim 2, Yamada teaches a second gas barrier (organic film 4 [0082] has high gas barrier properties [0154], and inorganic film 5 [0082] having barrier properties with respect to gas [0184] of optical film 10 [0084] upper 4+5 of upper 10, Fig. 4), located on a side of the light conversion film 16 where the converted light is outputted (upper optical film 10 of light conversion member 17, adjacent to backlight side polarizing plate 14 [0093], Fig. 6), the second gas barrier 4+5 including one or more gas barrier layers (organic film 4 [0082] has high gas barrier properties [0154], and inorganic film 5 [0082] having barrier properties with respect to gas [0184]), configured to prevent moisture and gas (blocking permeation of water vapor or oxygen [0184]) from entering the light conversion film 16 (barrier film is used for the light conversion member [0117]); and a second base material (substrate 2 [0082] of optical film 10 [0084] upper 2 of upper 10, Fig. 4) located on an opposite side of the second gas barrier 4+5 from a face where the light conversion film 16 is located (Fig. 6), the second base material 2 being configured to transmit the converted light (transparent with respect to visible light [0138]) and holding the light conversion film and holding the 
Yamada teaches that the optical thin film 1 can also serve as the organic film 4 ([0082], gas barrier, oxygen, water vapor [0129]).  Accordingly, the second gas barrier 4+5 can instead, be configured as a modified second gas barrier 1+5, such that for the converted light of the colors red and green (emitting the green light and the red light [0195], green light having a peak wavelength of 535 nm, red light having … maximum of 630 nm [0290]) and for the light of the specific color that is blue (blue light is incident [0195] having emission peak wavelength of 450 nm [0311]), a light transmittance of the second base material 2 combined with the modified second gas barrier 1+5 is higher (0.97 (450 nm), 0.97 (525 nm), 0.97 (630 nm), Example 1, Table 1) than a light transmittance of the second base material 2 combined with the unmodified second gas barrier 4+5 (0.96 (450 nm), 0.96 (535 nm), 0.96 (630 nm), none optical thin film, Comparative Example 1, Table 1), for the purpose of increasing the light transmittance of the light of the colors red, green and blue.  Hence the modified second gas barrier 1+5 is configured such that, for the light of the colors red, green, and blue, the light transmittance of the second base material 2 combined with the modifed second gas barrier 1+5, is higher than a light transmittance of the first base 2 material alone.
Regarding claims 3, 5, Yamada teaches that the specific color light is blue (blue light is incident [0195]), and that the light conversion film 16 is made of a quantum dot ([0195]) which is usually dispersed in a resin matrix, as was common practice in the art at the time. 

Regarding claim 9, Yamada teaches that the first gas barrier 4+5 is directly disposed on the light conversion film 16 (Fig. 4).  Hence the modified first gas barrier 1+5 is directly disposed on the light conversion film 16 (modified Fig. 4).
Regarding claim 10, Yamada teaches that the specific color light is blue (blue light is incident [0195]).
Regarding claim 11, Yamada teaches that a light refractive index and a thickness ([0183]) of the modified first gas barrier (inorganic film is the layer directly adjacent to the optical thin film [0183], gas barrier [0187]) can be controlled to effectively suppress light reflection ([0183]) and hence increase light transmittance ([0121]), such that the one or more gas barrier layers of the modified first gas barrier 1+5, each have a selected light refractive index and an adjusted thickness so that, for the light of the specific color (blue light is incident [0195] having emission peak wavelength of 450 nm [0311]), the light transmittance of the first base material 2 combined with the modified first gas barrier 1+5 is higher (0.97 (450 nm), Table 1) than a light transmittance of the first base material 2 combined with the unmodified first gas barrier 4+5 (0.96 (450 nm), none optical thin film, Comparative Example 1, Table 1), for the purpose of increasing the light transmittance of the specific color light which is blue.  
Hence the one or more gas barrier layers of the modified first gas barrier 1+5, each have a selected light refractive index and an adjusted thickness such that, for the light of the specific color which is blue, the light transmittance of the first base material 2 
Regarding claim 12, Yamada teaches that a light refractive index and a thickness ([0183]) of the modified second gas barrier (inorganic film is the layer directly adjacent to the optical thin film [0183], gas barrier [0187]) can be controlled to effectively suppress light reflection ([0183]) and hence increase light transmittance ([0121]), such that the one or more gas barrier layers of the modified second gas barrier 1+5, each have a selected light refractive index and an adjusted thickness so that, for the specific blue light (blue light is incident [0195] having emission peak wavelength of 450 nm [0311]) and the converted red light and green light (emitting the green light and the red light [0195], green light having a peak wavelength of 535 nm, red light having … maximum of 630 nm [0290]), the light transmittance of the second base material 2 combined with the modified second gas barrier 1+5 is higher (0.97 (450 nm), 0.97 (525 nm), 0.97 (630 nm),Table 1) than a light transmittance of the second base material 2 combined with the unmodified second gas barrier 4+5 (0.96 (450 nm), 0.96 (535 nm), 0.96 (630 nm), none optical thin film, Comparative Example 1, Table 1), for the purpose of increasing the light transmittance of the red, green, and blue light.  
Hence the one or more gas barrier layers of the modified second gas barrier 1+5, each have a selected light refractive index and an adjusted thickness such that, for red, green, and blue light, the light transmittance of second base material 2 combined with the modified second gas barrier 1+5 is higher that the light transmittance of the second base material 2 alone.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782